¢v-03321-SRB-JZB DocuPRO@ESSIRECGHIPTANDGEBTOIRN

U. S. Dep artment ‘of Tui stice . See Instructions for “Service of Process by the U.S. Marshal”
United States Marshals Service on the reverse of this form.

 

 

COURT CASE NUMBER

Kew N b. \A loods CV 19°03321 -PHX- SRBC TZBS

DEFENDANT TYPE OF PROCESS A mencl

Linda ofabor C CORIZ0N NURSE PracTiTener| Summpyn-—S/ Cinp Lorde

SERVE NAME OF INDIVIDUAL, COMPANY, CORPORATION, ETC., TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN

> Cinde okafor (Cekizen NugsE Peaiitiswe?

ADDRESS (Street or RFD, Apartment No., City, State and ZIP Code)

PLAINTIFF

 

 

f- - Cook 7
AT Ag / ZONA De Daett men ar CorrecP ten 5 Cymnn Cook uns
SEND NOTICE OF SERVICE COPY (TO ) REQUESTER AT NAME AND ADDRESS BELOW:
== = = oo ESTEE AL NAME SRD SORES MLO =. may Mumbai of prota‘

served with this Form - 285

 

[ Aeévin &: woods |
($027 ws. 770 OR |e
LEHX,AZ , S023 crac

 

 

 

  
 

; l
SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERV’
Telephone Numbers, and Estimated Times Available For Service):

Fold
Linde OleeSor

clo Weywors 2
ASPe Eymen~ Coole
Pio. BexR 320

oe , Aw BFI132

s, All
—__ LODGED |

—_.. COPY

MAY 0 4 2019

CLERK U & DIGTEUCT ent
DISTRIOT ORE IA

 
  

  

Fold

RECEIVED

     

DePartwm tar ot Co rrech'on $
on ct

   
   
   

 

 

 

 

 

 

 

 

 

BY. DEPUTY
TELEP. NUMBE DATE
Si re a Attorney or otheyOri ae reqyéstingServicehn ait of: OW PL. AINTIFF HONE R
WW) C1 DEFENDANT /-/(zZ2-17
SPACE BELOW FOR USE.OF U.S. MARSHAL ONLY — DO NOT WRITE BELOW THIS LINE
I acknowledge receipt for the total | Total Process } District District Signature of Authorized USMS Deputy or eter) i Date
number of process indicated. of Origin to Serve i
(Sign only first USM 285 if more ft \\__ . We.
than one USM 2835 is submitted) Coe 2 | No. oy No. 2& / aly S

 

 

 

 

 

 

 

 

 

I hereby certify and return that I (1) have personally served, L] have legal evidence of service, [] have executed as shown in “Remarks”, the process described
on the individual, company, corporation, etc., at the address shown above or on the individual, company, corporation, etc., shown at the address inserted below.

 

KI hereby certify and return that I am unable to locate the individual, company, corporation, etc., named above (See remarks below)

 

Name and title of individual served (if not shown above) : , O A person of suitable age and dis-
cretion then residing in the defendant’s
usual place of abode.

Address (complete only if different than shown above) . Date of Service | Time (ms )

pYyf2q)gq.| 800m

Signature of U.S. Marshal or Deputy

 

 

 

 

 

 

 

 

 

 

 

 

Service Fee Tal bileage Cher Forwarding Fee | Total Charges | Advance Deposits | Amount owed to U.S. Magpie or Amount of Refund
$130.04 "9792. Zop |
REMARKS:
Sub decor NO tomy er Caploye A at ASPC E VMAs. "|
Wo follow on Address awa) lah /eé,
PRIOR EDITIONS 1. CLERK OF THE COURT FORM USM-285 (Rev. 12/15/80)

MAY BE USED (instructions Rev. 12/08)
Case 2:18-cv-03321-SRB-JZB Document 20 Filed 05/01/19 Page 2 of 3

AO 440 (Rey. 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

for the

District of Arizona

Kevin D Woods

 

Plaintiff(s)

Vv. Civil Action No. CV-18-03321-PHX-SRB(JZB)

Corizon Health, et al

 

_ Defendant(s)

SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Linda Okafor - Nurse Practitioner
c/o Arizona Department of Corrections
ASPC Eyman - Cook Unit
P.O. Box 3200
Florence, AZ 85132

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

whose name and address are: Kevin D Woods
18027 N 7th Dr.
Phoenix, AZ 85023

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.

You also must file your answer or motion with the court.
pujecce~ & [e—
CLERK OF COURT

Date: 01/25/2019 jor BRIAN D. KARTH, Clerk/DCE
Signature of Clerk or Deputy Clerk

 
Case 2:18-cv-03321-SRB-JZB Document 20 Filed 05/01/19 Page 3 of 3

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 

Civil Action No. CV-18-03321-PHX-SRB(JZB)

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed, R. Civ. P. 4 ())

This summons for (name of individual and title, if any) Linda 0} Ka to a

 

was received by me on (date) 3 Y/ 2 L // g ;

[I I personally served the summons on the individual at (place)

 

on (date) ; or

 

C1 I left the summons at the individual’s residence or usual place of abode with (name)

, aperson of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

© I served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

 

 

On (date) 3 OF

 

 

fJ [returned the summons unexecuted because Sybject Ao ™Conoey Wahks @ ; OF
c

CO Other (specifi): AS fC Cy man,

20? 72

My fees are $ 2? 72. for travel and $ 13 Q for services, for a total of $ 0.00 .

I declare under penalty of perjury that this information is true.

Date: O4/20/)9% PE
erver's signature

Dp Lon Sy. Lb et8un

Printed name and title

Yo[ WW. Washing PoA_ST.

érver’s address

Phoenix, AE 85008

Additional information regarding attempted service, etc:

NO xorwarcd ‘Ag OC orher adllvess atatlable Oo"
Subset.

 
